           Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA     :
                             :                         NO. 21-cr-37
         v.                  :
                             :
TIMOTHY LOUIS HALE-CUSANELLI :
                             :
               Defendant.    :

  UNITED STATES’ REPLY IN SUPPORT OF MOTION TO VACATE TRIAL DATE
  AND CONTINUE TRIAL, AND TO EXCLUDE TIME UNDER THE SPEEDY TRIAL
                                ACT

        Timothy Louis Hale-Cusanelli (“the defendant”) has filed a “Memorandum in

Opposition,” (Dkt. 43 (hereinafter, “Def. Opp.”)), to the United States’ “Motion to Vacate Trial

Date and Exclude Time Under the Speedy Trial Act,” (Dkt. 41 (hereinafter, “Gov’t Mtn.”). For

the reasons stated below, the defendant’s arguments are unpersuasive and this Court should grant

the government’s Motion.

      I.       The Defendant Makes no Effort to Contradict the Government’s Basis for
               Requesting an Ends-of-Justice Continuance Under the Speedy Trial Act
               (STA).

       Since January 6, 2021, the government’s historic challenge has been to obtain, organize,

review, and make accessible an incredible volume of data, all while guarding against the misuse

of vast quantities of PII, protecting the security of the U.S. Capitol, and respecting the rights of

victims. The government has been working expeditiously, bringing every resource the

Department of Justice has to bear, to accomplish this goal. In its Motion, the government

explained these efforts in detail. (Gov’t Mtn. at 6-7.) The government has also thoroughly

explained, both in its Motion and in periodic Discovery Status Memoranda that, notwithstanding

the devotion of substantial resources, that task is ongoing. This is due not only the volume of

information but to the complexity of organizing digital information from multiple sources and

                                                  1
          Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 2 of 8




platforms into a format that can be used by attorneys to prepare for and make their trial

presentations. (Gov’t Motion at 8-11; Discovery Status Memoranda, Dkt. 37, 39, 42.)

       In his opposition, the defendant does not engage with, much less deny the complex reality

explained in the government’s filings and at prior status hearings in this matter. Nor does he

contradict the substantial precedent in this jurisdiction and others supporting the government’s

request for an ends-of-justice continuance pursuant to the STA. (See Gov’t Mtn. at 12-13, 12

n.11.) Any clear-eyed analysis of the factors enumerated in the STA—notably, the complexity

of the case, the unprecedented nature of this prosecution, and, in light of the foregoing, that it is

wholly unreasonable to expect either the defendant or the government to adequately prepare for

pretrial proceedings or for the trial itself within the constraints of the current trial date—

undeniably supports findings that an ends-of-justice continuance is warranted. See 18 U.S.C. §

3161(h)(7)(B).

       Conspicuously, the defendant does not engage with any analysis of the 3161(h)(7)(B)

factors and cites not a single case contradicting the ample weight of supportive authority cited by

the government. The defendant’s meager attempt to distinguish a single case relied on by the

government, United States v. Bikundi, 926 F.3d 761 (D.C. Cir. 2019), misses the mark. The D.C.

Circuit in Bikundi did not identify any particular circumstances required for a district court to

find that an ends-of-justice continuance is warranted.1 For the court to do so would have



1       Bikundi usefully compares here insofar as it discusses “complexity” and the time needed
to “permit defense counsel and the government time to both produce discovery and review
discovery” as sufficient to support a district court’s findings that an ends-of-justice continuance
is warranted. See Bikundi, 926 F.3d at 777. It certainly does not, as the defendant suggests, (see
Def. Opp. at 11,) define what a “complex” case is, nor does it specify any preconditions—such
as a defendant’s desire for additional time to review discovery—for an ends-of-justice
continuance to be warranted. And, as discussed in the government’s Motion, a defendant’s
consent or lack thereof is by no means dispositive of whether a continuance should be granted.
(See Gov’t Mtn. at 13 n.11 (listing cases).)
                                                   2
          Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 3 of 8




contradicted the plain text of the STA, which broadly identifies a set of illustrative factors which,

“among others,” may support a district court’s findings that an ends-of-justice continuance is

warranted under the specific circumstances at bar. See 18 U.S.C. § 3161(h)(7)(B). At bottom,

Bikundi stands for the proposition that the findings required by the STA to support an ends-of-

justice continuance are committed to the sound discretion of the district court. Id. at 776

(citing United States v. Rice, 746 F.3d 1074, 1078 (D.C. Cir. 2014)).

       As much as the defendant would like this Court to blindly zero in on the fact that he is

charged as an individual, the reality is that the defendant participated in the largest incidence of

interrelated crimes in American history, and his case is one of hundreds bound by interrelated

facts and shared evidence. The government has taken an appropriately expansive view of what

information may be material or potentially exculpatory and therefore discoverable, and is asking,

in good faith, for needed time to ensure adherence to its discovery obligations.

       Rather than mount a serious legal argument, the defendant relies on a groundless assault

on the government’s motives. Wholly ignoring the government’s Discovery Status Memoranda,

the defendant complains that the government has not produced an itemized accounting of “the

numbers of persons dedicated to the [discovery] tasks outlined, the funds dedicated to the various

contracts, when these contracts were entered into, hours being worked under the contracts, etc.”

Id. The defendant cites nothing to suggest such number-crunching is required to demonstrate the

government’s good faith efforts to meet its discovery obligations. 2 The defendant excises the



2      Even so, the government’s successive Discovery Status Memoranda address in detail,
among other things, “persons dedicated to the tasks outlined,” and the details of “various
contracts,” between the government and providers such as Deloitte and Axon. (See Def. Opp at
11.) The defendant’s assertion, then, that “[a]bsolutely no information,” (id.,) has been provided
regarding the resources and the diligence that the government has dedicated to adhering to its
discovery obligations, is especially perplexing.

                                                  3
          Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 4 of 8




government’s reasonable explanations regarding the status of discovery, falsely suggesting that

the government has done nothing to substantially advance that review in the interim. (Def. Opp.

at 3-5.) But, as the government’s Discovery Status Memoranda show, the government’s

discovery efforts have been nothing but expeditious and diligent. By granting the government’s

previous continuance requests, the Court has implicitly but necessarily found those reports to be

accurate and to demonstrate the government’s good faith.

       Further, the defendant’s charge that the government has somehow “contradicted itself” by

explaining that it has already disclosed the most substantial exculpatory information but that

“discovery is not yet complete,” (Def. Opp. at 11,) makes absolutely no sense in light of the

government’s Discovery Status Memoranda and its representations in open court. The

government has been abundantly clear in stating that the substantial disclosures made thus far

include evidence in the government’s possession that has been identified as specific to the

defendant’s involvement in the events of January 6, 2021. The government has also been

abundantly clear that the vast quantity of evidence in its possession that has not yet been

identified as material or exculpatory for this defendant may indeed be material or exculpatory,

and therefore discoverable.

       Lastly, the defendant’s accusation that the government’s continuance requests are

motivated by a desire to strengthen its own case, (see Def. Opp. at 8,), in addition to being

wholly without foundation, is beside the point. Assertions about the subjective motivations of

the prosecutors is a pointless distraction. See generally Nevius v. United States, 257 F. Supp. 3d

9, 13 (D.D.C. 2017) (taxpayer “failed to provide the Court with any credible evidence that could

impugn the Government’s motives behind issuing the Summons, and to thereby suggest that the

Summons was issued without good faith, or for some improper purpose.”).



                                                 4
             Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 5 of 8




           The government has explained in detail the unique factual cicumstances and cited to

extensive legal authority demonstrating that an ends-of-justice continuance is warranted, and that

time under the Speedy Trial Act should be excluded based on that continuance. The requested

continuance is demonstrably necessary to discharge the government’s disclosure obligations and

ensure adequate preparation for trial. For these reasons, the government respectfully asks that

this Court vacate the November 9, 2021, trial date, continue this matter and exclude time under

the STA, and set a status hearing in 60 days to monitor the government’s progress in meeting its

discovery obligations.

     II.          The Defendant’s Sixth Amendment Speedy Trial Claim is Plainly
                  Unsupported by Law, and Should be Rejected.

           The defendant’s primary purported basis for opposing the government’s request for an

ends-of-justice continuance is that his Sixth Amendment right to a speedy trial has been violated.

(Def. Opp, at 7-9.) The defendant is incorrect.

           In the first instance, the defendant has failed to trigger an inquiry under Barker v. Wingo,

407 U.S. 514, 530 (1972), because he has not demonstrated and cannot demonstrate that the

length of delay has been presumptively prejudicial. The defendant acknowledges that, even if

this Court grants the government’s requested continuance, the delay between his arrest and trial

will still be substantially less than one year. (See Def. Opp. at 8 (discussing the length of delay).)

The defendant ignores, however, that this length of delay is clearly insufficient to demonstrate

presumptive prejudice, triggering the Barker inquiry. See United States v. Gerald, 5 F.3d 563,

566 (D.C. Cir. 1993) (eleven-month delay was not “so long that it gives rise to a presumptive

violation of [defendant’s] Sixth Amendment rights”); see also Doggett v. United States, 505 U.S.

647, 652 (1992) (“post accusation delay [is] presumptively prejudicial at least as it approaches

one year”); see generally United States v. Ford, 155 F. Supp. 3d 60, 69 (D.D.C. 2016)

                                                    5
          Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 6 of 8




(“Sanders’s seven-month delay and Hager’s nine-month delay do not violate the Sixth

Amendment right to a speedy trial.”). Because the defendant has failed to show that the length

of delay is presumptively prejudicial, any analysis of the defendant’s constitutional speedy trial

analysis ends here. See Barker, 407 U.S. at 530 (absent a showing of presumptive prejudice,

there is “no necessity for inquiry into the other factors”).

       Assuming, arguendo, that the defendant had made a showing of presumptive prejudice,

the defendant’s arguments under the remaining Barker v. Wingo factors fall far short. Under

Barker, the Court considers: “[l]ength of delay, the reason for the delay, the defendant’s

assertion of his right, and prejudice to the defendant.” 407 U.S. at 530. Of these, the defendant

has only arguably satisfied one factor by nominally invoking his right to a speedy trial. Any

analysis of the factors altogether weighs heavily in the government’s favor.

       The government has presented eminently reasonable explanations for the delay: its

strenuous efforts to meet the challenges imposed by the enormous amount of relevant evidence

that it must review, process, categorize, and organize into a format that will make it accessible

and useful to the defense. See United States v. Lopesierra-Gutierrez, 708 F.3d 193, 204 (D.C.

Cir. 2013) (no Sixth Amendment violation from three and one-half year delay where, inter alia,

the government had to “collect and decipher foreign evidence, and coordinate with foreign

witnesses-all serious obstacles to a quick resolution”); United States v. Zaitar, 858 F. Supp. 2d

103, 111-12 (D.D.C. 2012) (no Sixth Amendment violation; “[r]etrieving evidence has required

MLAT requests and reliance on international diplomacy”; “[v]ariations in Arabic dialects were

realized only in July 2011 and translations revised for accuracy. The translation process is

ongoing.”); United States v. Brodie, 326 F. Supp. 2d 83, 88 (D.D.C. 2004) (no Sixth Amendment

violation where, “[i]mportantly, the delay here cannot be attributed to any fault or misconduct by



                                                  6
          Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 7 of 8




the government” where, inter alia, “extensive document discovery has been produced to the

defendants”); see generally Lafave and Israel, 5 CRIMINAL PROCEDURE, § 18.2(c) (4th ed.),

“Reason for Delay” (“delay … caused by the case’s complexity favors a finding of no

constitutional violation”).

       As for prejudice to the defendant, he complains only about his pretrial detention. (Def.

Opp. at 9.) He does not contend, much less convincingly show, that any delay has impeded his

ability to prepare his defense, which is the primary “prejudice” that the speedy trial right seeks to

avoid. See Barker, 407 U.S. at 532 (the “most serious” form of prejudice arising from delay is

“the possibility that the defense will be impaired”). Because the defendant “offers no

explanation of how the delay impaired [his] defense,” he “fails to show that [his] Sixth

Amendment right to a speedy trial was violated.” United States v. Bikundi, 926 F.3d 761, 780

(D.C. Cir. 2019); see also Mitchell v. United States, 841 F. Supp. 2d 322, 330 (D.D.C. 2012) (no

Barker prejudice where defendant did not allege “witness disappearance or death and the

inability of a witness to recall events accurately due to the passage of time”). “[T]he defendant

cannot merely allege possible prejudice, he must show that his defense was impaired such that he

suffered actual and substantial prejudice as a result of the delay.” United States v. Koller, 956

F.2d 1408, 1414 (7th Cir. 1992); see also United States v. Omran, 641 F. App’x 427, 429 (5th

Cir. 2016) (unpublished) (defendant’s “vague and conclusory assertions are insufficient to show

the extreme prejudice or willfulness by the prosecution to delay his trial which would require an

examination of the Barker factors”). “[A] defendant generally cannot establish a Sixth

Amendment speedy trial claim, however long the delay, if the government pursued the

prosecution with ‘reasonable diligence,’ and the defendant fails to show that the delay resulted in

‘specific prejudice to his defense.” Doggett, 505 U.S. at 656; see also Barker, 407 U.S. at 522



                                                  7
                Case 1:21-cr-00037-TNM Document 44 Filed 09/22/21 Page 8 of 8




      (rejecting a rigid rule because of the “unsatisfactorily severe remedy of dismissal of the

      indictment”). Accordingly, the defendant cannot show, and this Court should not find, that any

      violation of the defendant’s constitutional rights to a speedy trial has occurred.

                                               CONCLUSION

             For those reasons and those set forth in the Motion, the United States respectfully

      requests that the Court grant its motion to vacate the trial date currently set for November 9,

      2021, grant a 60-day continuance of the above-captioned proceeding, and set a status hearing to

      monitor the government’s progress in meeting its discovery obligations.

                                                    Respectfully submitted,

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    DC Bar No. 415793



By:       /s/ Emily A. Miller                               By:         /s/ Kathryn E. Fifield
         EMILY A. MILLER                                          Kathryn E. Fifield
         Capitol Breach Discovery Coordinator                     Trial Attorney
         DC Bar No. 462077                                        U.S. Department of Justice, Crim. Division
         555 Fourth Street, N.W., Room 5826                       Detailed to the D.C. U.S. Attorney’s Office
         Washington, DC 20530                                     555 Fourth Street, N.W.
         Emily.Miller2@usdoj.gov                                  Washington, DC 20530
         (202) 252-6988                                           Kathryn.Fifield@usdoj.gov
                                                                  (202) 320-0048




                                                        8
